Case 1:19-cv-20979-RAR Document 92 Entered on FLSD Docket 07/03/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-20979-RAR

  AXOS CLEARING, LLC,

         Plaintiff,

  v.

  SCOTT REYNOLDS, an individual;
  and SRR FORTRESS CAPITAL, LLC,
  a Florida limited liability company,

        Defendants.
  __________________________/

                  ORDER STRIKING NOTICE SCHEDULING MEDIATION

         THIS CAUSE comes before the Court upon a sua sponte review of the record. On June

  27, 2019, the parties filed a Joint Notice of Filing Proposed Order Setting Mediation, advising the

  Court that mediation in this matter is set to take place on November 7, 2019 [ECF No. 91]. This

  Court’s Amended Scheduling Order, however, requires the parties to complete mediation and file

  a mediation report by September 16, 2019 [ECF No. 84]. In addition, the parties are required to

  provide a specific address for the mediation. Accordingly, it is

         ORDERED AND ADJUDGED that the parties’ Notice of Mediation [ECF No. 91] is

  STRICKEN. The parties shall jointly file a proposed order scheduling mediation in compliance

  with this Court’s Amended Scheduling Order [ECF No. 84] by no later than July 8, 2019.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 3rd day of July, 2019.



                                                           _________________________________
                                                           RODOLFO RUIZ
                                                           UNITED STATES DISTRICT JUDGE
